      Case: 1:20-cv-04801 Document #: 1 Filed: 08/15/20 Page 1 of 11 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GEORGE MOORE on behalf of himself            :
and others similarly situated,               :
                                             :
       Plaintiff,                            :     Case No.
                                             :
v.                                           :
                                             :
AUTO CARE WARRANTY                           :
SOLUTIONS, LLC,                              :
                                             :
       Defendant.                            :
                                             :
                                             :
                                             /

                               CLASS ACTION COMPLAINT

                                     Preliminary Statement

       1.      As the Supreme Court explained at the end of its term this year, “Americans

passionately disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints about

robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant barrage of

complaints. For nearly 30 years, the people’s representatives in Congress have been fighting

back. As relevant here, the Telephone Consumer Protection Act of 1991, known as the TCPA,

generally prohibits robocalls to cell phones and home phones.” Barr v. Am. Ass'n of Political

Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (July 6, 2020).

       2. Defendant Auto Care Warranty Solutions, LLC (“Auto Care Warranty” or

“Defendant”) engaged in a cold-calling, prerecorded telemarketing campaign to promote its

vehicle service warranties to persons who had no prior relationship with the Defendant (the

Telemarketing Campaign).
      Case: 1:20-cv-04801 Document #: 1 Filed: 08/15/20 Page 2 of 11 PageID #:2




         3.      The Telemarketing Campaign engaged in by the Defendant also violated 815

ILCS 305, the Illinois Automatic Telephone Dialers Act when it used a pre-recorded message.

         4.      Because telemarketing campaigns generally place calls to hundreds of thousands

or even millions of potential customers en masse, the Plaintiff brings this action against the

Defendant on behalf of a proposed nationwide class of other persons who received calls during

the Telemarketing Campaign.

         5.      A class action is the best means of obtaining redress for the Defendant’s wide

scale illegal telemarketing and is consistent both with the private right of action afforded by the

TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                                Parties

         6.      Plaintiff George Moore is a resident of Illinois in this District.

         7.      Defendant Auto Care Warranty is and was at all relevant times a business entity

duly formed with a principal address at 2000 East 4th Street, Number 304, Santa Ana, California

92705, and a registered agent address at 1019 Costa Pacifico, #1407, Oceanside, California

92054.

                                        Jurisdiction & Venue

         8.      The Court has federal question subject matter jurisdiction over these TCPA

claims. Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

         9.      Defendant is subject to specific personal jurisdiction in this District because it has

continuous and systematic contacts with this District through its telemarketing efforts that target

this District.




                                                    2
      Case: 1:20-cv-04801 Document #: 1 Filed: 08/15/20 Page 3 of 11 PageID #:3




       10.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because Plaintiff Moore is a

resident of this district, which is where he received the illegal telemarketing calls that are the

subject of this putative class action lawsuit.



                                       TCPA Background

       11.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

The TCPA Prohibits Automated Telemarketing Calls

       12.     The TCPA makes it unlawful to (1) make calls to cellular telephone lines using an

“automatic telephone dialing system,” or (2) make calls to any cellular or residential line using

an artificial or prerecorded voice, without the call recipient’s prior express consent. See 47

U.S.C. § 227(b)(1)(A) & (B); In the Matter of Rules & Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1844 (2012).

       13.     The TCPA provides a private cause of action to persons who receive such calls.

See 47 U.S.C. § 227(b)(3).

       14.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.




                                                  3
      Case: 1:20-cv-04801 Document #: 1 Filed: 08/15/20 Page 4 of 11 PageID #:4




        15.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on
        behalf of a specific seller; and (2) having received this information, agrees
        unambiguously to receive such calls at a telephone number the consumer
        designates.[] In addition, the written agreement must be obtained “without
        requiring, directly or indirectly, that the agreement be executed as a condition of
        purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).


The National Do Not Call Registry

        16.      Second, § 227(c) of the TCPA requires the FCC to “initiate a rulemaking

proceeding concerning the need to protect residential telephone subscribers’ privacy rights to

avoid receiving telephone solicitations to which they object.” 47 U.S.C. § 227(c)(1).

        17.     The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2).

        18.     A listing on the Registry “must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator.”

Id.

        19.     The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry and provides a private right of




                                                  4
      Case: 1:20-cv-04801 Document #: 1 Filed: 08/15/20 Page 5 of 11 PageID #:5




action against any entity that makes those calls, or “on whose behalf” such calls are promoted.

47 U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).




                              Illinois Automatic Telephone Dialers Act

        20.     In Illinois, the Automatic Telephone Dialers Act (“ATDA”) prohibits

        21.     “play[ing] a prerecorded message placed by an autodialer without the consent of

the called party”. 815 ILCS 305/30(b).

        22.     The ATDA provides for treble actual damages, statutory damages of $500 per

violation, and costs and reasonable attorneys’ fees. 815 ILCS 305/30(c).

        23.     Passage of the 2013 amendments to the ATDA providing for statutory damages,

as invoked here, was unanimous in the Illinois legislature.


                                          Factual Allegations

Calls to Mr. Moore

        24.     The Defendant contacted Mr. Moore on two of his telephone numbers.

        25.     The first number, (630) 699-XXXX, is a residential number registered to a

cellular telephone service.

        26.     The second number, (727) 753-XXXX, is a residential number.

        27.     Both numbers have been continuously on the National Do Not Call Registry for

years prior to the receipt of the calls at issue.

        28.     On at least February 17, March 6, April 2, April 17, June 9, 17 and 19, 2020, Mr.

Moore received a pre-recorded telemarketing call from Auto Care Warranty.

        29.     The June 19, 2020 call was made to the (630) 699-XXXX number.

        30.     The remaining calls were made to the (727) 753-XXXX number.


                                                    5
      Case: 1:20-cv-04801 Document #: 1 Filed: 08/15/20 Page 6 of 11 PageID #:6




        31.     The pre-recorded call began each time by describing vehicle warranty services

and asked the Plaintiff to press the number “1” to be connected with a live representative.

        32.     The purpose of these calls was to generate sales for Auto Care Warranty.

        33.     The Plaintiff was not interested in the services being offered and attempted to

ignore the calls.

        34.     However, the calls continued.

        35.     On June 26, 2020, the Plaintiff received another call from the Defendant on the

(727) 753-XXXX number.

        36.     To confirm the identity of the calling party, the Plaintiff listened to the

telemarketing pitch and provided identifying information.

        37.     The Plaintiff received a letter from Auto Care Warranty regarding the

telemarketing call he had received.

        38.     Auto Care Warranty further confirmed their identity by being affiliated with

Matrix Warranty Solutions, Inc, a company that sponsors and administers the vehicle service

warranty contracts offered by Auto Care Warranty.

        39.     After the call, the Plaintiff contacted Auto Care Warranty regarding the

telemarketing solicitation calls he had received and demanded any information that Auto Care

Warranty had that would permit the call.

        40.     The Plaintiff received no response.

        41.     Plaintiff and all members of the classes, defined below, have been harmed by the

acts of Defendant because their privacy has been violated and they were subjected to annoying

and harassing calls that constitute a nuisance. The calls also occupied Plaintiff’s telephone lines

from legitimate communication and wasted his time.




                                                   6
      Case: 1:20-cv-04801 Document #: 1 Filed: 08/15/20 Page 7 of 11 PageID #:7




       42.     Plaintiff has not provided Defendant with his prior express written consent to

place telemarketing calls to him.


                                     Class Action Allegations

       43.     As authorized by Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings

this action on behalf of the following classes of persons or entities similarly situated throughout

the United States.

       44.     The classes of persons Plaintiff proposes to represent are tentatively defined as:


       DO NOT CALL LIST CLASS
               All persons within the United States to whom: (a) Defendant or a
               third party acting on their behalf, made at least two telephone
               solicitation calls during a 12-month period; (b) promoting vehicle
               warranty services (c) to a residential or cellular telephone number
               registered on the National Do Not Call Registry for at least 30 days
               prior to the first call; (d) on or after four years from the filing of the
               Complaint.

       PRERECORDED CLASS
               All persons within the United States to whom: (a) Defendant or a
               third party acting on their behalf, made one or more telephone calls
               promoting vehicle warranty services; (b) to a residential or cellular
               telephone number; (c) through the use of a prerecorded voice; and
               (d) on or after four years from the filing of the Complaint.


               IL ATDA SUBCLASS

               All Illinois residents to whom: (a) Defendant and/or a third party acting on
               its behalf, made one or more non-emergency telephone calls; (b) to a
               residential or cellular telephone number; (c) through the use of a
               prerecorded voice; and (d) at any time in the period that begins four years
               before the date of filing this Complaint to trial.




                                                   7
      Case: 1:20-cv-04801 Document #: 1 Filed: 08/15/20 Page 8 of 11 PageID #:8




       45.       Excluded from the classes are the Defendant, and any entities in which the

Defendant have a controlling interest, the Defendant’ agents and employees, any judge to whom

this action is assigned, and any member of such judge’s staff and immediate family.

       46.       The classes as defined above are identifiable through phone records and phone

number databases.

       47.       The potential class members number at least in the thousands. Individual joinder

of these persons is impracticable.

       48.       Plaintiff is a member of the classes.

       49.       There are questions of law and fact common to Plaintiff and to the proposed

classes, including but not limited to the following:

                 a.     Whether Defendant violated the TCPA by calling individuals on the

National Do Not Call Registry;

                 b.     Whether Defendant’s calls are solicitations;

                 c.     Whether Defendant made calls using a prerecorded voice;

                 d.     Whether Defendant placed calls without obtaining the recipients’ prior

express written consent for the call; and

                 e.     Whether the Plaintiff and the class members are entitled to statutory

damages as a result of Defendant’s actions.

       50.       Plaintiff’s claims are typical of the claims of class members.

       51.       Plaintiff is an adequate representative of the classes because his interests do not

conflict with the interests of the classes, he will fairly and adequately protect the interests of the

classes, and is represented by counsel skilled and experienced in class actions, including TCPA

class actions.




                                                   8
      Case: 1:20-cv-04801 Document #: 1 Filed: 08/15/20 Page 9 of 11 PageID #:9




        52.       The actions of the Defendant are generally applicable to the classes as a whole

and to Plaintiff.

        53.       Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or their agents.

        54.       The likelihood that individual members of the classes will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.


                                             Legal Claims

                                            Count One
                         Violations of the TCPA’s Do Not Call Provisions

        55.       Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

        56.       Defendant violated 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(c)(2) by

initiating, or having one of their vendors initiate on their behalf, multiple solicitation calls within

a 12-month period to residential telephone numbers despite their registration on the National Do

Not Call Registry and without signed, written prior express invitation or permission.

        57.       Defendant’s violations were negligent and/or willful.

                                          Count Two
                Violation of the TCPA’s Automated Telemarketing Call Provisions

        58.       Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

        59.         Defendant violated 47 U.S.C. § 227(b)(1)(A), 47 U.S.C. § 227(b)(1)(B), 47

C.F.R. § 64.1200(a)(2), and 47 C.F.R. § 64.1200(a)(3) by initiating, or having one of their



                                                    9
    Case: 1:20-cv-04801 Document #: 1 Filed: 08/15/20 Page 10 of 11 PageID #:10




vendors initiate on their behalf, a call that includes an advertisement or constitutes telemarketing

to the Plaintiff’s residential and cellular telephone numbers using a pre-recorded voice without

his prior express written consent.

          60.   Defendant’s violations were negligent and/or willful.

                                           Count Three
                         Violations of the ATDA, 815 ILCS 305/1 et seq.

          61.   Plaintiff realleges and incorporates the foregoing allegations as if set forth fully

herein.

          62.   The ATDA prohibits “play[ing] a prerecorded message placed by an autodialer

without the consent of the called party.” 815 ILCS 305/30(b).

          63.   Defendant did not have the consent of Plaintiff or the other members of the IL

ATDA Sub-Class to play a prerecorded message placed by an autodialer.

          64.   Nonetheless, Defendant called the phones of Plaintiff and the other members of

the IL ATDA Sub-Class using a telephone dialing or accessing device, machine, computer or

system capable of storing telephone numbers which is programmed to sequentially or randomly

access the stored telephone numbers in order to automatically connect a telephone with a

recorded message. No human being physically dialed each digit of Plaintiff’s or the other IL

ATDA Sub-Class members’ phone numbers to connect their telephones with a recorded

message.

          65.   Consequently, Defendant violated the ATDA by playing a prerecorded message

placed by an autodialer during calls to the phones of Plaintiff and the other IL ATDA Sub-Class

members, without such persons’ consent, or by the fact that others did so on their behalf.

          66.   As a result of Defendant’s conduct and pursuant to Section 30(c)-(c-5) of the

ATDA, Plaintiff and the other members of the IL ATDA Sub-Class were harmed and are each



                                                  10
    Case: 1:20-cv-04801 Document #: 1 Filed: 08/15/20 Page 11 of 11 PageID #:11




entitled to statutory damages of $500 per violation and three times any actual damages, as well

as costs and attorneys’ fees. 815 ILCS 305/30(c)-(c-5).



                                          Relief Sought

       For himself and all Classes members, Plaintiff requests the following relief:

       A.      Certification of the proposed Classes;

       B.      Appointment of Plaintiff as representative of the Classes;

       C.      Appointment of the undersigned counsel as counsel for the Classes;

       D.      A declaration that Defendant and/or their affiliates, agents, and/or other related

entities’ actions complained of herein violate the TCPA;

       E.      An order enjoining Defendant and/or their affiliates, agents, and/or other related

entities, as provided by law, from using pre-recorded messages;

       F.      An award to Plaintiff and the Classes of damages, as allowed by law;

       G.      Leave to amend this Complaint to conform to the evidence presented at trial; and

       H.      Orders granting such other and further relief as the Court deems necessary, just,

and proper.

       Plaintiff requests a jury trial as to all claims of the complaint so triable.

                                              PLAINTIFF,
                                              By his attorneys

                                              /s/ Anthony I. Paronich
                                              Anthony I. Paronich
                                              Paronich Law, P.C.
                                              350 Lincoln Street, Suite 2400
                                              Hingham, MA 02043
                                              (508) 221-1510
                                              anthony@paronichlaw.com




                                                11
